EXHIBIT 10
                      TLP: WHITE




GUIDANCE CONCERNING CIVILIAN ABSENTEE AND MAIL‐IN
               BALLOT PROCEDURES



               Date: September 28, 2020

                      Version: 1.0
GUIDANCE CONCERNING CIVILIAN ABSENTEE AND MAIL‐IN BALLOT PROCEDURES

1     MAIL‐IN AND CIVILIAN ABSENTEE BALLOTING – GENERAL PROVISIONS
Qualified voters may apply at any time on or before 5:00 p.m. on the Tuesday before any primary or
election for a mail‐in or civilian absentee ballot, and county boards of elections must begin processing
applications at least fifty (50) days before the primary or election. County boards of elections may
process applications earlier than fifty (50) days before the primary or election, if the county board of
elections determines that it is better for its operational needs to do so.


1.1       WHO MAY REQUEST AN ABSENTEE OR MAIL‐IN BALLOT?
All qualified voters in Pennsylvania are eligible to vote by mail‐in ballot, and no excuse is required. For
example, even if a voter will be present in their municipality on Election Day, but would simply prefer to
vote from home, they may request a mail‐in ballot.

Absentee ballots may be voted by domestic voters who will be absent from their municipality on
Election Day due to work or vacation, voters who are celebrating a religious holiday, and voters such as
college students who also may be away from the municipality on Election Day, if they don’t choose to
vote where they go to school. Absentee ballots are also for those who are unable to attend their polling
place due to illness or physical disability.

A voter may only qualify for and vote one ballot.


2.2        Permanent Voter Lists
Any qualified voter can request to be placed on the permanent mail‐in voter list at any time.

For the permanent annual absentee ballot list, only voters with a permanent illness or disability are
eligible; this section does not apply to voters expecting to be absent from the municipality. Absentee
voters who request to be placed on the permanent absentee list do not have to renew their physician’s
certification of continued disability every four (4) years or list it on each application.

If voters wish to request to become an annual permanent voter:

          For annual permanent mail‐in list requests: these requests may be submitted when completing
           their online mail‐in ballot request application.
          For annual permanent absentee list requests: this may be submitted by paper application only
           due to the physician’s certification requirement.

Each year the county must send an application to any voter on the permanent absentee and mail‐in
voter lists by the first (1st) Monday in February. The yearly application, once approved, serves as a
standing request for a mail‐in or absentee ballot to be mailed to that voter for every election that
calendar year and for any special election until the third (3rd) Monday in February the next year.




Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                        2
If a permanent mail‐in or permanent absentee voter no longer wishes to receive a ballot for the
upcoming election or wishes to cancel her permanent status, the voter can submit a cancellation form
to the county board of elections. The cancellation form can be found at VotesPA.com.


2     REQUESTING AN ABSENTEE OR MAIL‐IN BALLOT
There are three (3) ways by which voters can apply for mail‐in or absentee ballots:

      1. By Mail
      2. In Person
      3. Online


2.1     MAIL REQUESTS
A voter may submit a paper application via mail to the county board of elections for absentee and mail‐
in ballot applications.


2.2     IN‐PERSON (OVER THE COUNTER) REQUESTS
Act 77 of 2019 allows voters to request and cast an absentee or mail‐in ballot over the counter in
advance of Election Day. After ballots are finalized by a county, voters may apply at a County Election
Office (CEO) during established business hours to receive and cast a mail‐in or absentee ballot in person
while the voter is in the office.

Once the voter is determined to be qualified and the application for an absentee or mail‐in ballot is
approved, the county board of elections must promptly present the voter with the voter’s mail‐in or
absentee ballot. Under Section 1305 of the Election Code, 25 P.S. § 3146.5, a county board of elections
may not deny the eligible voter's request to have the ballot presented to the voter while the voter is at
the office unless there is a bona fide objection to the absentee or mail‐in ballot application. Voters still
need to provide proof of identification (as defined in the Election Code) to be verified by county boards
of elections to vote an absentee or mail‐in ballot. Proof of identification for civilian absentee and mail‐in
voting include a valid driver’s license number, the last four digits of the voter’s social security number or
other valid photo identification.

Voters who receive a mail‐in or absentee ballot in person must be provided an opportunity to privately
and secretly mark their ballot. Note: The marking of the ballot in secret does not have to take place in
the election offices. It can be provided in a nearby location.

2.2.1 Satellite County Election Offices
County election boards may provide for mail‐in and absentee application processing and balloting at
more than one location within county borders.

Counties may establish additional business hours for CEOs; hours do not have to be limited to weekdays
or to typical business hours. Counties are encouraged to offer business hours outside of these time
frames, including weeknights or weekend hours to enable maximum flexibility and convenience for
voters.



Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                        3
When a county decides to provide additional mail‐in and absentee balloting by establishing additional
CEOs, the county must account for all of the following:

              Each CEO must be staffed by appointed elections personnel in municipal or county‐owned
               or leased locations selected by the county board of elections for processing applications and
               in‐person voting of both mail‐in and absentee ballots.
              Each CEO must have a secure county network connection that is capable of connecting to
               the Statewide Uniform Registry of Electors (SURE), and staff trained and approved to access
               SURE. NOTE: The Department will work with counties to establish secure connections; the
               county network extension must be approved by the Department.
              Each CEO must either have copies of all ballot styles available to be voted in the county, or
               an on‐demand ballot printer capable of printing all ballot styles available to be voted in the
               county.
              Each CEO must have a secure ballot collection receptacle to store voted mail‐in or absentee
               ballots submitted at the location. County boards of election are required to keep voted
               ballots in a sealed or locked container until the time of pre‐canvassing.
              Please see the Department of State’s August 19, 2020 Absentee and Mail‐In Ballot Return
               Guidance for more information and guidance on choosing a location for a CEO.


2.3       ONLINE REQUESTS
A voter may submit either an absentee or mail‐in ballot request online via the Department’s online
portal at PA Voter Services.

Online applications must be processed according to the same statutory requirements as an application
submitted by‐mail or in person, including the proof of identification requirements defined in the Election
Code.


3     DELIVERY OF MAIL‐IN AND ABSENTEE BALLOTING MATERIALS
Counties must begin delivering mail‐in or absentee ballots as soon they are certified and available.
Counties may await the outcome of pending litigation that affects the contents of the ballots, but in any
event the county must begin delivering mail‐in or absentee ballots no later than the 2nd Tuesday prior
to Election Day.

Once the counties begin delivering their ballots, as additional applications are received and approved,
the county must deliver or mail ballots to such additional voters within forty‐eight (48) hours of receipt
of approved applications.


3.1       BALLOTING MATERIALS
The absentee and mail‐in balloting materials must include the following:

      1. The voter’s proper ballot style based on the voter’s registration address.
      2. A white, inner (or “secrecy”) envelope that indicates official ballot.




Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                          4
      3. A pre‐addressed outer ballot‐return envelope that contains a declaration which the voter must
         sign and date.

The ballot must be returned within the inner envelope, which must be placed in the pre‐addressed
outer envelope.

With regard to the inner envelope:

          The Pennsylvania Supreme Court held on September 17, 2020, that any ballot that is not
           returned in the official ballot envelope (secrecy envelope) must be set aside and declared void.
           These ballots have been referred to as “naked ballots.” In accordance with that ruling, all ballots
           that are not returned within the inner envelope must be set aside and may not be
           counted. Counties are strongly encouraged to include an instructional insert which describes
           how the voter should mark and return their ballot and to clearly warn that ballots must be
           returned in the secrecy envelopes or they will not be counted. The Department encourages
           county boards of election to publicize the requirement that ballots must be returned within the
           inner envelope, including on the county’s website, in their offices, at ballot collection sites, and
           in other locations that may assist and educate voters.
          If any voted ballot’s inner (or “secrecy”) envelope contains any text, mark, or symbol which
           reveals the identity of the voter, the voter’s political affiliation (party), or the voter’s candidate
           preference, the envelopes and the ballots inside them must be set aside, declared void and may
           not be counted.

With regard to the outer ballot‐return envelope:
    A ballot‐return envelope with a declaration that is filled out, dated, and signed by an elector
       who was approved to receive an absentee or mail‐in ballot is sufficient and counties should
       continue to pre‐canvass and canvass these ballots.
    A ballot‐return envelope with a declaration that is not filled out, dated, and signed is not
       sufficient and must be set aside, declared void and may not be counted. Ballot‐return envelopes
       must be opened in such a manner as not to destroy the declarations executed thereon.
    All ballot‐return envelopes containing executed declarations must be retained for a period of
       two years in accordance with the Election Code.

3.2       BALLOT DESIGN REQUIREMENTS
Act 12 of 2020 changed the law with respect to the surrender process for voters who request mail‐in or
absentee ballots.

Pursuant to Act 12 of 2020, a warning notice is required to be listed on both the absentee and mail‐in
ballots, which states:

           WARNING: If you receive an absentee or mail‐in ballot and return your voted ballot by the
           deadline, you may not vote at your polling place on election day. If you are unable to return
           your voted absentee or mail‐in ballot by the deadline, you may only vote a provisional ballot at
           your polling place on election day, unless you surrender your absentee or mail‐in ballot and
           envelope to the judge of elections to be voided to vote by regular ballot.




Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                            5
4     RETURN OF BALLOTS BY VOTERS

4.1    VOTER MUST RETURN OWN BALLOT
A voter must return his or her own completed absentee or mail‐in ballot by 8:00 pm on Election Day to
the county board of elections or other county‐designated drop‐off location. Third‐person delivery of
absentee or mail‐in ballots is not permitted, and any ballots delivered by someone other than the voter
are required to be set aside. The only exceptions are voters with a disability who have designated in
writing an agent to deliver their ballot for them. Agency forms may be found at VotesPA.com.
Emergency absentee ballots also may be delivered by a designated agent.


4.2    COLLECTION OF MAIL‐IN AND ABSENTEE BALLOTS
In addition to the main CEO and satellite CEOs, counties may provide for other secure ballot collection
locations that the county deems appropriate to accommodate in‐person return of voted mail‐in and
absentee ballots. Please refer to the Department’s August 19, 2020 Absentee and Mail‐In Ballot
Return Guidance for more information and guidance regarding ballot collection locations and
procedures.

County boards of election are required to keep absentee and mail‐in ballots in a sealed or locked
container(s) until the time of pre‐canvassing.


4.3    SURRENDER PROCESS FOR VOTERS WHO REQUEST MAIL‐IN OR ABSENTEE BALLOTS
Once a voter requests a civilian absentee or mail‐in ballot, they should vote and return that mail‐in or
absentee ballot by mail, or deliver it in person to a county elections office (CEO) or other designated
drop‐off location prior to 8:00 P.M. on Election Day.

However, if a voter has not voted their mail‐in or absentee ballot, they may take it to their polling place
on election day to surrender it. (NOTE: This is a different procedure than was in place for the June 2020
primary. Act 12 of 2020 changed the procedures for voters who request mail‐in or absentee ballots, but
later appear at their polling place. These changes take effect for the first time in the November 2020
General Election.)

Specifically, a voter who requests a mail‐in or absentee ballot and who is not shown on the district
register as having voted the ballot may vote at their polling place on Election Day if (1) the voter
surrenders the original mail‐in or absentee ballot and its outer envelope to the judge of elections to be
spoiled, and (2) the voter signs a statement subject to the penalties under 18 Pa. C.S. § 4904 in
substantially the following form:

        I hereby declare that I am a qualified registered elector who has obtained an absentee ballot or
        mail‐in ballot. I further declare that I have not cast my absentee ballot or mail‐in ballot, and that
        instead I remitted my absentee ballot or mail‐in ballot and the envelope containing the
        declaration of the elector to the judge of elections at my polling place to be spoiled and
        therefore request that my absentee ballot or mail‐in ballot be voided.




Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                         6
If the voter turns in (surrenders) his or her ballot and outer envelope and signs the statement, the voter
is permitted to vote by regular ballot at the polling place.

If a voter whose record in the district poll book indicates that the voter requested a mail‐in or absentee
ballot but the voter does not surrender their ballot and declaration envelope and sign the required
statement, the voter should be provided a provisional ballot. Even if the voter asserts that they did not
cast a mail‐in or absentee ballot and is eligible to vote, the voter should only be provided a provisional
ballot.


5     ABSENTEE AND MAIL‐IN VOTING PROCESSES FOR COUNTY ELECTION OFFICIALS

5.1    POLL BOOK PROCESSES
The poll books will be divided into two sections.

The main section will include a) voters who have not requested a mail‐in or absentee ballot for this
election and b) voters who requested an absentee or mail‐in ballot but who did not return their ballot
by the date the pollbooks were printed. There will be a special watermark in the poll book indicating
that voters who did not return their ballot by the date the pollbooks were printed must either surrender
their ballot as described in Section 4.3 above or vote provisionally if they appear at the polling place on
Election Day.

The secondary section of the pollbook will contain a list of voters who have both requested and
returned their ballot (cast their vote) by the time the poll book was printed.

Voters who requested but have not returned their absentee or mail‐in ballot may vote in person at their
polling place on election day ONLY if they surrender their ballot and the declaration envelope that
accompanies it, as described in Section 4.3 above. The poll worker shall take the surrendered ballot and
declaration envelope and mark them as “VOID.” There is a location in the poll book where the poll
worker must indicate that the items were surrendered. The voided ballot and declaration envelope, and
the signed surrender declaration should be placed in a secure envelope or container and returned to the
county election office with other polling place materials at the end of the voting day. The surrendered
ballot materials must be preserved.

As noted above, the poll book record for voters whose cast absentee or mail‐in ballot has already been
received will indicate that the voter’s ballot was cast and they are not eligible to vote at the polling
place. This will aid poll workers when checking in voters to easily determine that these voters are not
eligible to vote on the voting equipment but may vote provisionally if the voter believes they are eligible
to vote.

The watermarks in the poll books as listed above also apply to voters with a permanent flag on their
voter record. In either case, the poll worker will be able to determine the appropriate course of action
when reviewing the poll book on election day.




Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                          7
5.2       PRE‐CANVASSING AND CANVASSING ABSENTEE AND MAIL‐IN BALLOTS
The Act 12 of 2020 amendments provide for a pre‐canvass period beginning on the morning of Election
Day to canvass all ballots received prior to the pre‐canvass meeting. The amendments further provide
for a canvass meeting beginning no earlier than the close of polls to canvass all ballots not included in
the pre‐canvass meeting.

Pre‐canvass Meeting

          The pre‐canvass may begin no earlier than 7:00 AM on Election Day. County boards of election
           must provide notification of the time and location of a pre‐canvass meeting at least 48 hours
           prior to the meeting by posting notice on its website.
          The county board of elections must provide a list of the names of the voters whose absentee or
           mail‐in ballots are to be pre‐canvassed.
          One authorized representative for each candidate and one authorized representative for each
           political party must be permitted to remain in the room where the pre‐canvass meeting occurs.
          Persons observing, attending or participating in the pre‐canvass meeting MAY NOT disclose the
           result of any portion of the pre‐canvass prior to the close of polls on Election Day.
          The Department strongly urges all counties to begin pre‐canvassing at the earliest time allowed
           to ensure that results can be tabulated promptly.

Canvass Meeting

          The canvass of mail‐in and absentee ballots may begin no earlier than the close of polls and no
           later than the 3rd day following the election. County boards of election must provide
           notification of the time and location of the canvass meeting at least 48 hours prior to the
           meeting by posting notice on its website.
          The county board of elections must provide a list of the names of the voters whose absentee or
           mail‐in ballots are to be canvassed.
          The canvass process must continue through the 8th day following the election to include valid
           military and overseas ballots received by 5:00 PM on the 7th day following the election.
          One authorized representative for each candidate and one authorized representative for each
           political party must be permitted to remain in the room where the canvass meeting occurs.
          The Department strongly urges all counties to begin canvassing at the earliest time allowed to
           ensure that results can be tabulated and reported promptly.

Pre‐canvass and Canvass Procedures

At the pre‐canvass or canvass, as the case may be, the county board of elections should:

          Segregate the unopened ballots of voters whose applications were challenged by the challenge
           deadline (5:00 PM on the Friday before the election).
               o These ballots must be placed in a secure, sealed container until the board of elections
                   holds a formal hearing on the challenged ballots.
               o Ballot applications can only be challenged on the basis that the applicant is not qualified
                   to vote.
          Set aside the ballot of any voter who was deceased before election day.


Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                          8
       Set aside any ballots without a filled out, dated and signed declaration envelope.
       Set aside any ballots without the secrecy envelope and any ballots in a secrecy envelope that
        include text, mark, or symbol which reveals the identity of the voter, the voter’s political
        affiliation (party), or the voter’s candidate preference.

The Election Code does not permit county election officials to reject applications or voted ballots based
solely on signature analysis.

No challenges may be made to mail‐in or absentee ballot applications after 5:00 pm on the Friday before
the election.

No challenges may be made to mail‐in and absentee ballots at any time based on signature analysis.

NOTE: For more information about the examination of return envelopes, please refer to the
Department’s September 11, 2020 Guidance Concerning Examination of Absentee and Mail‐in Ballot
Return Envelopes.

                                                  ###
                                            Version History:


                       Version                    Date                  Description
                         1.0                   9.28.2020             Initial document
                                                                           release




Guidance Concerning Civilian Absentee and Mail‐In Ballot Procedures                                         9
